Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153182(53)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  KALI PUNG,                                                                                               Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 153182
  v                                                                COA: 327793
                                                                   Gratiot CC: 14-011947-CK
  BLUE CROSS BLUE SHIELD,
             Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motion of Michael W. Pung to participate as
  amicus curiae and file an amicus brief is GRANTED. The amicus brief submitted on
  April 1, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 6, 2016
                                                                              Clerk